ATTORNEY GRIEVANCE COMMISSION *                               IN THE
OF MARYLAND                   *
                              *                               COURT OF APPEALS
Petitioner,                   *
                              *                               OF MARYLAND
v.                            *
                              *
JAMIE BLUM SEWARD             *                               Misc. Docket AG No. 107
                              *                               September Term, 2013
Respondent.                   *
                              *
                              *

                                                ORDER

        This Court having considered the Joint Petition for Indefinite Suspension by Consent,

with Right to Apply for Reinstatement After Ninety (90) Days, filed herein pursuant to Maryland

Rule 16-772, it is this 2nd day of April, 2014,

        ORDERED, by the Court of Appeals of Maryland, that Jamie Blum Seward be, and she

hereby is, indefinitely suspended, effective immediately, by consent from the practice of law in

the State of Maryland, and it is further

        ORDERED, that the Respondent may apply for reinstatement after ninety (90) days from

the date this Order is entered, and it is further

        ORDERED, that the Clerk of this Court shall strike the name of Jamie Blum Seward

from the register of attorneys in this Court, and shall certify that fact to the Client Protection

Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State pursuant to

Maryland Rule 16-772(d).




                                                    /s/ Glenn T. Harrell, Jr.
                                                    Senior Judge